Title: From Thomas Jefferson to Jean-Guillaume, Baron Hyde de Neuville, 17 February 1808
From: Jefferson, Thomas
To: Hyde de Neuville, Jean-Guillaume, Baron


                  
                     Sir 
                     
                     Washington Feb. 17. 08.
                  
                  On the 13th. inst. I had the pleasure of recieving your favor of Dec. 22. covering one from Madame D’Houdetot, of whom I had not recieved information for several years. I am happy to learn that she is living and enjoying a retirement in comfort. the proofs of friendship which I recieved from her in France were such as to make a lasting impression on my mind, and to inspire me with sincere concern for her welfare. besides the constant wish to render services to strangers of merit, the interest she feels in your situation is an additional title to my readiness to be useful to you. in answer to your enquiry whether you can acquire & hold lands in the United States without becoming a citizen I have to observe that as far as I have learnt it is a general policy with the several states not to permit this. I have made the most extensive enquiry I could on this occasion, whether any one of the states has varied from this policy: but I cannot find that any one has, or that there is any part of the Union where a person, not being a citizen, can hold lands, except in this district of Columbia. I am inclined also to believe that this cannot be done through the medium of any other person as a trustee, because I suppose the trust would escheat to the public as the lands themselves would. but of this the lawyers can give you information more to be relied on than mine.
                  I tender you my salutations and assurances of Respect.
                  
                     Th: Jefferson 
                     
                  
               